                   Case 14-50656-BLS           Doc 60     Filed 10/17/18      Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801
In Re:                                              )   Bankruptcy Case No.: 12−13262−BLS
Revstone Industries, LLC                            )   Bankruptcy Chapter: 11
      Debtor                                        )
__________________________________________          )
Fred C. Caruso, solely in his capacity as
Revstone/Spara Litigation Trustee of the            )
Revstone/Spara Litigation Trust
                                                    )
     Plaintiff                                      )   Adv. Proc. No.: 14−50656−BLS
     vs.                                            )
Turnberry Investors, LLC                            )
     Defendant                                      )

                                ORDER SETTING STATUS CONFERENCE



    IT IS ORDERED that a Status Conference will be held on 11/7/18 , at 09:15 AM in the United States Bankruptcy
Court, 824 Market Street, 6th Floor, Courtroom #1, Wilmington, DE 19801 . Debtor's Counsel is required to attend
the hearing.



Date: 10/15/18
                                                                           Brendan Linehan Shannon
                                                                               Bankruptcy Judge




(VAN−460b)
                            Case 14-50656-BLS               Doc 60        Filed 10/17/18         Page 2 of 2
                                               United States Bankruptcy Court
                                                   District of Delaware
Fred C. Caruso, solely in his capacity a,
         Plaintiff                                                                                Adv. Proc. No. 14-50656-BLS
Turnberry Investors, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Lesa                         Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: van460b                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: USTPRegion03.WL.ECF@USDOJ.GOV Oct 15 2018 20:50:46      U.S. Trustee,
                 Office of the United States Trustee,   J. Caleb Boggs Federal Building,
                 844 King Street, Suite 2207,   Lockbox 35,   Wilmington, DE 19801-3519
ust            +E-mail/Text: USTPRegion03.WL.ECF@USDOJ.GOV Oct 15 2018 20:50:46      U.S. Trustee,
                 Office of United States Trustee,   J. Caleb Boggs Federal Building,
                 844 King Street, Suite 2207,   Lockbox 35,   Wilmington, DE 19801-3519
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Andrew James Huber    on behalf of Defendant    Turnberry Investors, LLC
               ajhuber@thewillifordfirm.com
              Colin Robinson     on behalf of Plaintiff    Fred C. Caruso, solely in his capacity as
               Revstone/Spara Litigation Trustee of the Revstone/Spara Litigation Trust crobinson@pszjlaw.com
              Colin R. Robinson    on behalf of Plaintiff    Fred C. Caruso, solely in his capacity as
               Revstone/Spara Litigation Trustee of the Revstone/Spara Litigation Trust crobinson@pszjlaw.com,
               efile1@pszjlaw.com
              Evan O Williford    on behalf of Defendant    Turnberry Investors, LLC
               evanwilliford@thewillifordfirm.com, susancrisp@thewillifordfirm.com
              Laura Davis Jones      on behalf of Plaintiff    Fred C. Caruso, solely in his capacity as
               Revstone/Spara Litigation Trustee of the Revstone/Spara Litigation Trust ljones@pszjlaw.com,
               efile1@pszjlaw.com
              Sheldon Samuel Toll    on behalf of Defendant    Turnberry Investors, LLC sst@lawtoll.com
                                                                                              TOTAL: 6
